DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,349,091 in view of Kitazato (U.S. Pub. No. 2017/0012765). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of “the presentation data unit being presented at the presentation time in a receiving device to receive the coded stream” in the instant claim.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato (U.S. Pub. No. 2017/0012765) in view of Schmidt (U.S. Pub. No. 2014/0282791).

Regarding claim 1, Kitazato discloses a transmitting method of storing data making up a coded stream into a predetermined data unit and transmitting the stored data in the predetermined data unit, comprising (see fig. 2 – Broadcast Transmission System):
generating presentation time information indicating a presentation time of the predetermined data unit, based on reference time information received from an external source (see paragraph 0070 and fig. 2; The packetization/time stamp addition unit 14 packetizes the encoded transmission media and adds the presentation time information for every presentation unit of the transmission media based on the time information 
generated by the clock unit 12), the presentation data unit being presented at the presentation time in a receiving device to receive the coded stream (see paragraph 0067; the receiver 200 obtains the decoding time and the presentation time for every presentation unit of the transmission media based on the time acquisition information included in the broadcast signal); and 
transmitting (i) the predetermined data unit (see paragraphs 0099, 0111 and fig. 12; transporting an media presentation unit (MPU)), (ii) first control information which includes the generated presentation time information (see paragraphs 0108-0111 and fig. 12; MPU time stamp descriptor).

Schmidt discloses (iii) second control information which includes leap second information indicating whether or not the presentation time information is a time that is before a leap second adjustment (see paragraphs 0027-0029, 0052; process 200 for handling leap seconds in content provisioning and presentation.  In various embodiments, leap seconds may be added to time standards in order to account for changes in the rotation of the earth that would lead to a lack of synchronization between the time standards and the mean solar time).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Kitazato to include second control information which includes leap second information indicating whether or not the presentation time information is a time that is before a leap second adjustment as taught by Schmidt for the advantage of accommodating the difference between precise time (as measured by atomic clocks) and imprecise observed solar time (known as UT1 and which varies due to irregularities and long-term slowndown in the earth’s rotation.

Regarding claim 8, Kitazato discloses a receiving method of receiving a predetermined data unit in which data making up a coded stream is stored, comprising (see fig. 2 - Receiver):

However, Kitazato is silent as to (iii) second control information which includes leap second information indicating whether or not the presentation time information is a time that is before a leap second adjustment; and reproducing the received predetermined data unit based on the first and second control information that are received.
Schmidt discloses (iii) second control information which includes leap second information indicating whether or not the presentation time information is a time that is before a leap second adjustment (see paragraphs 0027-0029, 0052; process 200 for handling leap seconds in content provisioning and presentation.  In various embodiments, leap seconds may be added to time standards in order to account for changes in the rotation of the earth that would lead to a lack of synchronization between the time standards and the mean solar time); and 
reproducing the received predetermined data unit based on the first and second control information that are received (see fig. 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Kitazato to include second control information which includes leap second information indicating whether or not the presentation time information is a time that is before a leap second adjustment as taught by Schmidt for 

Regarding claim 2, Kitazato and Schmidt discloses everything claimed as applied above (see claim 1).  Kitazato discloses wherein in the generating, the presentation time information corresponding to each of a plurality of the predetermined data units is generated for the each of the plurality of the predetermined data units, and the second control information transmitted in the transmitting includes the identification information corresponding to the each of the plurality of the predetermined data units in each loupe of the each of the plurality of the predetermined data units (see paragraphs 0299 and fig. 12).


Regarding claim 3, Kitazato and Schmidt discloses everything claimed as applied above (see claim 1).  Kitazato discloses wherein the presentation time of the predetermined data unit is a time to present an access unit positioned at a head in an order of presenting plural access units included in the predetermined data unit (see paragraph 0089; the MPU starts from a random access point (RAP) and includes one access point (AU) or a plurality of AUs).

Regarding claim 4, Kitazato and Schmidt discloses everything claimed as applied above (see claim 1).  Kitazato discloses wherein in the generating, the 

Regarding claim 6, Kitazato and Schmidt discloses everything claimed as applied above (see claim 1).  Kitazato discloses wherein the predetermined data unit is a media presentation unit (MPU) (see paragraphs 0099, 0111 and fig. 12; transporting an media presentation unit (MPU)), the first control information is an MPU time stamp descriptor (see paragraphs 0108-0111 and fig. 12; MPU time stamp descriptor), and the second control information is an MPU extension time stamp descriptor (see paragraph 0299).

Regarding claim 7, Kitazato and Schmidt discloses everything claimed as applied above (see claim 1).  Kitazato discloses wherein the reference time information complies with a network time protocol (NTP) (see paragraphs 0217-0218).

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is allowed in view of Applicant’s Amendment filed on 11/18/2020.  Particularly, the prior art of record fails to fairly suggest a transmitting method of storing data making up a coded stream into a predetermined data unit and transmitting the stored in the predetermined data unit, comprising: wherein the identification indicates .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Citation of Pertinent Prior Art
Shauh 		U.S. Pub. No. 2014/0003417
Lin 			U.S. Pub. No. 2014/0028498
Rischar		U.S. Patent No. 7,447,931
Akiyama 		U.S. Pub. No. 2012/0201101


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 4, 2021.